Title: To Thomas Jefferson from Joseph H. Nicholson, 29 November 1803
From: Nicholson, Joseph H.
To: Jefferson, Thomas


               
                  Sir
                     
                  Novr. 29. 1803
               
               I beg Leave to introduce Mr. Cutler of the Eastern Shore of Maryland, who has a Letter which he wishes to deliver you—He has brought with him a Petition signed by a Number of respectable Men in his quarter praying for the Removal of a Collector, at the Port of Snow Hill—It is address’d to Mr. Gallatin and has been delivered to him—I am extremely well acquainted with several of the Subscribers, and should feel entire Confidence in the Propriety and Rectitude of their Wishes—Snow Hill is in Mr. Dennis’s District, and the Collector is stated to have been guilty of some vexatious Conduct, which is one of the Grounds on which his Removal is asked for—
               I have the Honor to be, Sir with perfect Respect yr. Ob. Servt.
               
                  Joseph H. Nicholson
               
            